DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 6/6/2022 after final rejection of 1/4/2022.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/6/22 has been entered. The Office action on currently pending elected claims 1, 2, 8-13, 16, and 17 follows.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8-13, 16, and 17, are rejected under 35 U.S.C. 103 as being unpatentable over CN 102, 859, 682 to Takagi et al. (hereafter “Takagi”, of record) in view of US 2016/0344384 to Hague et al. (hereafter “Hague”).
Regarding claims 1 and 8, Takagi discloses an apparatus (Fig. 2-8)  comprising: a solid state switching device (200) having an outer housing (8, 10), a first electrical power terminal (138) and a second electrical power terminal (188), the solid state switching device includes: a power electronics module (300) disposed within the outer housing and having at least two solid-state IGBT (par. [0066], [0067]) components (156, 166, 328, 330) to regulate flow of current between the first electrical power terminal and the second electrical power terminal (see the current sensor (180)); a first heat sink (307A) positioned on a first side of the power electronics module and a second heat sink (307B) positioned on a second side of the power electronics, the first side of the power electronics opposite the second side of the power electronics (Fig. 6), each of the first heat sink and second heat sink in thermal contact with the power electronics module; and a control electronics printed circuit board (20, 22) positioned on a lateral side of the power electronics module, the lateral side extending between the first side and the second side of the power electronics (Fig. 3, 4), the control electronics printed circuit board (20, 22) coupled to the power electronics through an electrical flexible connector / connection (as depicted on Fig. 6-8, the connector(s) / connection(s) (325) are made of thin conductors, which are inherently flexible).
Regarding claims 9, 10, and 16, Takagi discloses an apparatus (Fig. 2-8) comprising: a solid state circuit breaker (200) to monitor current flow (see the current sensor (180)) in a circuit connection between a first power terminal (138) and a second power terminal (188), the solid state circuit breaker including a heat sink (304) and (an) electronics package (Fig. 7a) disposed within a housing (8, 10) of the solid state circuit breaker, the heat sink and electronics package including: a power electronics module (300) / embedded substrate (Fig. 7a)  including at least two switchable solid-state IGBT (par. [0066], [0067]) component (156, 166, 328, 330), a first heat sink (307A) positioned on a first side of and in thermal communication with the power electronics module, a second heat sink (307B) positioned on a second side of and in thermal communication with the power electronics module, and a control electronics printed circuit board (PCB) (20, 22) located on a lateral side of the power electronics module between the first and second side and extending from the first heat sink, past the power electronics module, to the second heat sink (Fig. 3, 4), wherein the control electronics printed circuit board (20, 22) coupled to the power electronics through an electrical flexible connector / connection (as depicted on Fig. 6-8, the connector(s) / connection(s) (325) are made of thin conductors, which are inherently flexible), and wherein the control electronics PCB  (20) monitors current flow between the first power terminal and the second power terminal and change an operating state of at least two solid state components (156, 166, 328, 330) of the power electronics module based upon the monitored current flow (see the current sensor (180) connected to the control circuit (172) on Fig. 2).
Regarding the aforementioned claims Takagi does not disclose that at least two solid-state components are in anti-parallel configuration to regulate a bi-directional flow of current between the first and second electrical terminals.
Hague discloses a bi-directional power switch (Fig. 4) comprising at least two solid-state components (thyritsors) are in anti-parallel configuration to regulate a bi-directional flow of current between the first and second electrical terminals (A1, A2) for the benefits of predictably controlling and protecting power supply to the load (par. [0003], [0024]-[0029], etc.).
It would have been obvious to a person of the ordinary skill in the related arts before the effective filing date of the claimed invention to have modified to Takagi according to the teachings of Hague by providing a bi-directional switch (e.g., in series with power terminal (188), etc.), thus rendering the combination to have at least two solid-state components that are in anti-parallel configuration, in order to regulate the bi-directional flow of current between the first and second electrical terminals, thus predictably controlling and protecting power supply to the load (par. [0003], [0024]-[0029], etc.). All claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
Regarding claim 2, Takagi discloses that the control electronics printed circuit board (20, 22) extends past the first side to be adjacent to the first heat sink (307A) and also extends past the second side to be adjacent to the second heat sink (307B) (Fig. 3, 4, 6).
Regarding claim 12, Takagi discloses that the power electronics module is connected to the control electronics printed circuit board (20, 22) through one of a pin, lead, and a flexible connection ((325), Fig. 2, 6).
Regarding claim 11, Takagi as modified discloses all as applied to claim 10 above, but that a substrate (348, 600) of the power electronics is made of ceramic.
It would have been obvious to a person of the ordinary skill in the related arts before the effective filing date of the claimed invention to have selected any appropriate known material for making of the substrate of Takagi as modified, including ceramic as claimed, in order to achieve desired electrical and mechanical characteristics of the device, while not exceeding targeted production costs thereof, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See In re Leshin, 125 USPQ 416.
Regarding claim 13, Takagi discloses that the control electronics PCB includes a gate driver (174), the gate driver commands the at least two solid state components (156, 166, 328, 330) of the power electronics module (Fig. 2).
Regarding claim 17, Takagi discloses that the control electronics PCB (20, 22) includes an elongate axis of extension (Fig. 3, 4, 17), the power electronics module (300) includes an elongate axis of extension (Fig. 6), and wherein the elongate axis of extension of the control electronics printed circuit board is mounted at an angle (e.g., of 90°, etc.) relative to the elongate axis of extension of the power electronics module (Fig. 4).

Response to Arguments

Applicant's arguments have been fully considered but they are not persuasive.
Regarding the Applicant’s arguments pertained to the restriction requirement the Office directs the Applicant’s attention to the fact that the requirement has been made FINAL in the previous Office action of 01/04/2022. Accordingly, any further challenge to the requirement should be via a timely appropriate action under 37 CFR 1.144.
Regarding the Applicant’s arguments pertained to the art rejection, the gist of the arguments is that, allegedly,  “Takagi does not disclose the drive circuit substrate 22 and the control circuit 20 forming a control electronics PCB, but rather being separate boards, or substrates, electromagnetically isolated from each other by the metal bottom plate 11. Moreover, Hague does not remedy the deficiencies of Takagi stated above. Thus, neither Takagi or Hague teach or suggest "the control electronics printed circuit board coupled to the power electronics module through an electrical connection, wherein the control electronics printed circuit board is connected to the power electronics module through a flexible connector," as recited in claim 1”.
	In response the Office directs the Applicant’s attention to the fact that it does not matter whether the substrate 22 and the control circuit 20 are separate boards or not. Each of the control PCB (20) or drive PCB (22) reads on claimed “control electronics printed circuit board”. Further, each of said PCB’s is coupled to the power electronics module (300) through an electrical flexible connector / connection (325) (as depicted on Fig. 6-8, the connector(s) / connection(s) (325) are made of thin conductors, which are inherently flexible).
	Furthermore, Applicant contends that, allegedly, “the signal terminals 325U and 325L in Takagi are the gate and emitter wire conductors of the power electronics IGBTs and not "the flexible connector" as recited in claim 1. The signal terminals in Takagi are positioned in first hole 24 of the drive circuit and "connected" to the drive circuit using solder, which a POSITA would understand is not a flexible connector (when hardened in its final state). Although wire conductor may be inherently flexible, the signal terminals of Takagi do not correspond to "the flexible connector" of claim 1. Thus, Takagi does not teach or suggest "the control electronics printed circuit board is connected to the power electronics module through a flexible connector," as recited in claim 1”.
The Office respectfully disagrees. On the contrary, as depicted on Fig. 6-8 of Takagi, the connector(s) / connection(s) (325) are made of thin conductors, which are inherently flexible. The “soldering” does not preclude said connector(s) / connection(s) (325) from being flexible, since the flexible connector(s) / connection(s) can be also soldered. Accordingly, contrary to the Applicant’s position, POSITA would understand that soldered connector(s) / connection(s) (325) of Takagi are flexible. Claims do not go into details regarding said “flexible connector” (e.g., claims do not recite that the “flexible connector” allows for relative movement of the interconnected components, etc.), but just broadly recite that the connector is “flexible”. As explained above, the connector(s) / connection(s) (325) of Takagi are flexible. Claims are broader than argued.

Conclusion

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047. The examiner can normally be reached Monday-Thursday, between 10 am and 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835